                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         PIKEVILLE

    MARY JO BUNDY EVERAGE,                           )
                                                     )
          Plaintiff,                                 )       Civil Action No. 7:20-00010-GFVT
                                                     )
    v.                                               )
                                                     )          MEMORANDUM OPINION
    KEVIN STEPHEN WELCH, et al.,                     )                  &
                                                     )                ORDER
          Defendants.                                )
                                                     )
                                          *** *** *** ***

         This matter is before the Court on pro se plaintiff Mary Jo Bundy Everage’s latest filings.

In the above-styled action, Everage seeks one hundred million dollars in damages from

songwriter Kevin Welch and Nashville Songwriters Association International president Steven

Bogard for their alleged violations of her constitutional rights and federal communications

statutes. [R. 1.] Everage also moves for leave to proceed in forma pauperis. [R. 3.] For the

reasons below, the Court will GRANT Ms. Everage’s motion to proceed in forma pauperis but

will DISMISS all of her claims upon screening.

                                                     I

         Everage’s extensive litigation history has been detailed in prior orders of this Court.1 In

the present matter, Everage asserts that Kevin Welch and other unnamed “Germans” are


1
  The Eastern District of Kentucky has encountered pro se plaintiff Mary Jo Bundy Everage on a number
of occasions. Most recently, in February 2019, this Court dismissed Ms. Everage’s complaint that
requested millions of dollars in damages from the Nashville Songwriters Association International
(NSAI) for actions members of NSAI had allegedly taken against her over the last twenty years. Everage
v. Nashville Songwriters Associational International, Case No. 7:19-cv-10-GFVT, 2019 WL 542291
(E.D. Ky. Feb. 8, 2019). In 2006, during a criminal proceeding against the plaintiff, the court ordered that
Ms. Everage be involuntarily administered anti-psychotic medication. See United States v. Everage, Case
No. 05-cr-11-DLB (E.D. Ky. 2006). And both before and after that time, Everage has been a pro se party
to a number of civil matters. For example, Everage has filed a complaint for violations of her civil rights
responsible for abusing or mistreating her in various ways, including but not limited to totaling

her car in 2003 [R. 1 at 4], surveilling her home [id. at 5-6], controlling her cell phone [id. at 8],

and intruding upon her seclusion, ultimately “monitoring and publishing [her] life all over

America and England.” [R. 1-2 at 1.] Everage relies on 42 U.S.C. § 1983, Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), the Electronic

Communications Privacy Act of 1986, and the Telephone Consumer Protection Act of 1991 for

her legal authority. [Id.]

        The Court has reviewed the financial information provided by Everage [R. 3] and will

indeed allow Everage to proceed in this matter as a pauper, waiving the administrative and filing

fees. In addition, the Court will conduct a preliminary screening of Everage’s complaint. See,

e.g., In re Prison Litigation Reform Act, 105 F.3d 1131, 1134 (6th Cir. 1997) (noting the district

court must still screen complaints filed by non-prisoners under § 1915(e)). Under 28 U.S.C. §

1915(e)(2), the Court shall dismiss any portion of Everage’s complaint that is frivolous,

malicious, or fails to state a claim upon which relief may be granted. Because Everage is

proceeding without an attorney, the Court leniently evaluates her complaint. Erickson v. Pardus,

551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003). At this stage of the

proceedings, the Court accepts Everage’s factual allegations as true and liberally construes

Everage’s legal claims in her favor. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).




in conjunction with an arrest, see Everage v. Whitaker, Case No. 05-cv-115-KKC (E.D. Ky. 2006); an
action regarding her dissatisfaction with a Ford pick-up truck, see Everage v. Ford Motor Co., Case No.
04-cv-549-KKC (E.D. Ky. 2005); a complaint for damages stemming from the 2006 administration of
psychotropic medication, see Everage Real Estate, Inc. v. United States, No. 7:17-cv-99-EBA (E.D. Ky.
2018); and at least two actions against television networks for their alleged invasions of privacy and
“targeting”, see Everage v. Central Broadcasting Sys. Corp., Inc., et al., Case No. 7:18-cv-102-KKC
(E.D. Ky. 2018); Everage v. ABC Television Network, Inc., et al., Case No. 7:18-cv-119-REW (E.D. Ky.
2018).


                                                   2
                                                  II

          Upon review, and even liberally construing the pro se complaint, Everage’s claims must

be immediately dismissed. To begin, Everage fails to articulate a valid legal basis for her

constitutional claims. Everage seeks recovery for alleged constitutional violations under 42

U.S.C. § 1983 and Bivens, but the only named defendants are Kevin Welch and Steven Bogard,

two private individuals. 42 U.S.C. § 1983 applies only where a defendant acts under the color of

state law. See, e.g., West v. Atkins, 487 U.S. 42, 48-49 (1988). And the doctrine announced in

Bivens provides for an implied cause of action where a federal actor violates certain

constitutional rights. There is no evidence that either Kevin Welch, described as a “German

songwriter,” or Steven Bogard, described as the president of the Nashville Songwriters

Association International, were acting under color of state law for purposes of § 1983 or were

federal actors to implicate Bivens. Everage simply has not alleged that the two men are or were

anything beyond private actors, and her claims against them for violations of her constitutional

rights will thus be dismissed. See, e.g., Jackson v. Metropolitan Edison Co., 419 U.S. 345

(1974).

          And as for Everage’s reference to the Electronic Communications Privacy Act of 1986

and the Telephone Consumer Protection Act of 1991, Everage has not stated plausible claims for

relief under those two federal laws. Federal Rule of Civil Procedure 8(a) requires a plaintiff to

set forth “a short and plain statement of the claim showing that the pleader is entitled to relief,”

and related United States Supreme Court case law requires all complaints to have facial

plausibility. See Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). While

Everage lists the two federal communications statutes in her statement of claims, she makes no

real effort to explain how or why she should be allowed to recover under the two laws. Further,



                                                  3
Everage broadly asserts that “‘techies’ out of Nashville” have hacked her phone, car radio, and

home computer “[b]ecause of and through Welch” [see R. 1-2 at 2], but the complaint offers no

actual details about the personal involvement of Welch and Bogard, the only two defendants,

with respect to the hacking. This falls short of the required short, plain, and plausible statement

showing her entitlement to relief.

       Notably, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999). After reviewing the complaint and its context, the Court finds that Everage’s attempts to

recover under the Electronic Communications Privacy Act of 1986 and the Telephone Consumer

Protection Act of 1991 do not provide the required level of facial plausibility under the Federal

Rules of Civil Procedure or governing case law. See Ashcroft, 556 U.S. at 678-79 (“Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”); Apple, 183

F.3d at 479. Like the constitutional claims, then, Everage’s communications claims are also

properly dismissed upon screening. See 28 U.S.C. § 1915(e)(2).

                                                  III

       For the foregoing reasons, the Court hereby ORDERS as follows:

       1.      The plaintiff’s motion to proceed in forma pauperis [R. 3] is GRANTED and the

filing and administrative fees in this matter are WAIVED;

       2.      This matter is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2); and

       3.      Judgment shall be entered contemporaneously herewith.



                                                   4
This the 28th day of January, 2020.




                                      5
